Citation Nr: 0924251	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim to 
reopen a claim for service connection for asbestosis.  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is of 
record.  In a December 2008 decision, the Board of Veterans' 
Appeals (Board) reopened the claim and remanded the case for 
further development.  The case is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
asbestosis is related to service.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran contends that he was exposed to asbestos while he 
was stationed aboard naval ships during the 1950's, including 
the U.S.S. Warrington.  He also reported exposure to asbestos 
in his work in a Navy yard.  He has provided numerous lay 
statement from fellow sailors who corroborate his statements.  
The Veteran also reported that he worked as a plumber for 
many years after service. 

Service treatment records reflected no complaints of, 
treatment for, or a diagnosis related to asbestosis, although 
they do show service aboard the U.S.S. Warrington.  
Therefore, service records do not show a chronic asbestos-
related disorder in service.  The service personnel records 
do show that the Veteran served on ships in the United States 
Navy during his period of service.  His records do not 
demonstrate that he was exposed to asbestos as a part of his 
duties.  Efforts to confirm asbestos exposure with the 
National Personnel Records Center (NPRC) resulted in the 
following response from that office:

We have no way of determining to what 
extent [the Veteran] was exposed to 
asbestos during his Naval service.  We 
know General Specification for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos prodects were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  [The 
Veteran's] occupation was as a Seaman 
(SN).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

The Board, however, finds that the Veteran's contentions 
regarding in-service exposure to asbestos while serving 
aboard ships in service are both credible and plausible.  
Therefore, the Board finds that it is as likely as not that 
the Veteran was exposed to asbestos in service.  However, 
mere exposure to a potentially harmful agent is insufficient 
to be eligible for VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the exposure to asbestos 
in service.  Hickson v. West, 12 Vet. App. 247 (1999).

The first clinical evidence of findings consistent with 
asbestosis is dated in October 1997, although private 
treatment records show reports of coughing and difficulty 
breathing, diagnosed as asthmatic bronchitis, diagnosed in 
1971.  An October 1997 private pulmonary evaluation noted 
that the Veteran reported shortness of breath which had 
gradually worsened over the last 20 years.  It was noted that 
he was exposed to asbestos from insulation materials due to 
his job as a plumber/steam fitter from 1955 to 1971.  The 
impression was "pulmonary asbestosis and asbestos related 
pulmonary disease" based on his history of asbestos 
exposure, X-ray evidence of opacities and pleural plaques, 
and pulmonary function tests showing small airway dysfunction 
and impaired diffusion.  It was noted that there was no 
indication that the Veteran had asthma or bronchitis based on 
spirometry testing.

The record contains differing opinions as to whether the 
Veteran has a diagnosis of asbestosis or an asbestos-related 
lung disorder which is related to asbestos exposure in 
service.  The medical evidence weighing in favor of the claim 
consists of a July 2001 VA treatment record which noted that 
the Veteran was "dx [diagnosed] with breathing problems 
related to exposure to asbestosis during his service and 
employment after the service"; a January 2006 statement from 
B. L. Baul, D.O., a VA physician, who opined that the 
Veteran's "COPD/asbestosis is definitely related to exposure 
in the 1950s while in the Navy"; VA treatment records in 
August 2005 and October 2004 which gave an impression of 
asbestosis; and a December 2008 VA examination report which 
provided a diagnosis of asbestosis. 

The medical evidence that does not support a diagnosis of a 
lung disorder related to asbestos exposure in service is a 
March 2007 computer tomography (CT) scan of the lungs which 
gave an impression of "[n]o evidence of asbestos related 
interstitial or pleural disease"; a private February 2007 CT 
of the chest which also found no evidence of asbestos 
exposure; chest X-rays in 2001, 2003, and 2007 which were 
negative for residuals of asbestos exposure; and a March 2003 
VA examination report which noted that the Veteran's 
occupational history after service was a "more likely source 
of asbestos exposure" than his time in the Navy.  In 
addition, the December 2008 VA examination report concluded 
that the Veteran's asbestosis was less likely as not related 
to his period of service because he had significant post-
service exposure to asbestosis.

As there is an approximate balance of positive and negative 
evidence regarding the merits of whether the Veteran has a 
diagnosis of asbestosis due to asbestos exposure in service, 
the Board finds that the evidence is, at the very least, in 
equipoise.

Given that the Veteran as likely as not was exposed to 
asbestos in service, that the record contains medical 
evidence linking asbestosis to service, and that he was 
diagnosed with an asbestos-related pulmonary disease as 
recently as December 2008, the Board finds it as likely as 
not that the Veteran's asbestosis is proximately due to or 
the result of in-service asbestos exposure.  As such, service 
connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

A claim for service connection for asbestosis is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


